Citation Nr: 1527934	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-31 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1976 to February 1979, and from July 1991 to November 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

On his September 2013 substantive appeal, the Veteran indicated that he was continuing his appeal regarding the issue of entitlement to service connection for hypertension.  However, the Board observes that RO previously granted the Veteran's hypertension claim in August 2013.  As the RO's August 2013 rating decision represents a full grant of benefits sought, this issue is no longer on appeal before the Board.

The Board's decision below has reopened the Veteran's claim of entitlement to service connection for asthma.  The reopened claim is addressed in the Remand portion below.


FINDINGS OF FACT

1.  In October 1979, the RO issued a rating decision which denied the Veteran's original claim seeking entitlement to service connection for asthma.  Although notified of this decision, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.  

2.  Evidence received since the RO's October 1979 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma.




CONCLUSION OF LAW

The criteria to reopen the claim of entitlement to service connection for asthma have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from deciding to reopen the Veteran's claim of entitlement to service connection for asthma.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the issue on appeal.  

In an October 1979 rating decision, the RO denied the Veteran's original claim seeking service connection for asthma.  Specifically, the RO found that the evidence of record demonstrated that the Veteran's asthma "exist[ed] prior to service with no evidence of aggravation demonstrated in the absence of current disability."  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the October 1979 rating decision became final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 
In February 2010, the Veteran filed his present claim seeking to reopen the issue of entitlement to service connection for asthma.  This appeal arises from the RO's September 2010 rating decision which denied the Veteran's claim based on the absence of new and material evidence demonstrating that the Veteran's military service had aggravated his preexisting asthma beyond its normal progression.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).     

Evidence added to the record since the October 1979 rating decision includes (1) private treatment records; (2) VA treatment records from 2001 to 2014, with specific records from July 2013, December 2013, and January 2014 indicating that the Veteran's asthma symptoms "started at age 22 while stationed in Germany during the service;" (3) statements by the Veteran in support of his claim; (4) an April 2010 VA respiratory examination report; (5) a June 2010 addendum medical opinion indicating that "it is at least as likely as not that the vet's current asthma is the same asthma he was treated for while in military service;" (6) a March 2013 VA respiratory examination report; and (7) a transcript of the September 2014 hearing before the Board where the Veteran asserted that he did not have asthma prior to service and that his current asthma was related to the asthma that first manifested during his active duty service.  

The Board finds that this evidence is "new" as it was not cumulative of the evidence previously considered by agency decision makers.  Moreover, this new evidence is "material" as it relates to an unestablished fact necessary to substantiate the claim.  In particular, the April 2010/June 2010 VA examiner provided a medical opinion which suggested that the Veteran's asthma did not exist prior to his military service.  The VA examiner's opinion also indicated that there was a positive relationship between the Veteran's current asthma and the asthma that manifested during his military service.  When combined with VA assistance, this new and material evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for asthma.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding a standard that would require reopening if the newly submitted evidence along with the other evidence of record, combined with VA assistance raised a reasonable possibility of substantiating the claim); see also Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that when determining whether evidence is new and material, the credibility of the evidence is presumed).  New and material evidence having been submitted, the criteria for reopening the claim of entitlement to service connection for asthma have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been submitted, the claim for service connection for asthma is reopened, and to that extent only, the appeal is granted.  


REMAND

After reviewing the evidence of record, the Board finds there is a further duty to assist the Veteran in substantiating his claim on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

A.  Additional Evidence Available

At his September 2014 hearing before the Board, the Veteran testified that his primary care physician at the New Orleans VA Medical Center (VAMC) referred him to a lung specialist for an evaluation of his asthma.  He indicated that he had an appointment with the lung specialist "last month" which was confirmed by subsequent testimony to have occurred in either July 2014 or August 2014.  The Veteran also indicated that he was planning to visit his primary care physician for a follow-up after the lung specialist finished his treatment report.

A review of the Veteran's claims file and electronic records reveals that the RO has obtained VA treatment records through January 2014.  However, the aforementioned lung specialist's report is not of record.  Likewise, the record does not include any additional VA treatment records since January 2014.  When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any recent records from his treatment with the lung specialist.  Regardless of his response, the RO must obtain updated treatment records from the New Orleans VAMC since January 2014.

B.  Additional Examination Necessary

In April 2010, the Veteran underwent a VA respiratory examination.  Based on the Veteran's contentions that his current asthma was related to the complaints and treatment for asthma during service, the examiner was asked to provide an opinion addressing these assertions.  In the corresponding examination report, the VA examiner provided a current diagnosis of asthma but failed to address the relationship between the Veteran's current asthma and his military service.  Subsequently, the RO obtained a June 2010 addendum opinion from the same VA examiner opining that it was "at least a likely as not that the vet's current asthma is the same asthma that he was treated for while in military service."  The VA examiner reasoned that "the vet had asthma while in the military and has continued to have asthma since that time, it's the same asthma."  

In August 2010, the RO noted that the Veteran's claim was previously denied because it was determined that his asthma preexisted military service and was not permanently worsened as a result thereof.  The RO also observed that the April 2010/June 2010 VA examiner did not offer an opinion addressing whether the Veteran's asthma preexisted military service and was aggravated by such service.  Accordingly, the RO scheduled the Veteran for another VA respiratory examination.  

At his subsequent March 2013 VA respiratory examination, the VA examiner provided a diagnosis of asthma and opined that it was "less likely than not (less than 50 percent probability) incurred in or caused by the claimed inservice injury, event, or illness."  While the VA examiner's opinion addressed the direct incurrence of asthma in service, the supporting rationale focused on the aggravation of preexisting asthma and indicated that "[t]here is no evidence of a progression of his disease beyond the normal course beginning in 8/76 when the cigarette smoking is taken into account."  

At his September 2014 hearing before the Board, the Veteran testified that he did not have asthma prior to service and that his current asthma was related to the asthma that first manifested during his active duty service.  

Under these circumstances, the Veteran must be afforded an appropriate examination to provide clarity regarding the relationship between his current asthma and his military service.  Specifically, the examiner must address whether the evidence shows that the Veteran's asthma preexisted his military service; and if so, whether the evidence shows that it was aggravated by such service.  Alternatively, if the examiner determines that the Veteran's asthma did not exist prior to his military service, the examiner must indicate whether it is related to his complaints and/or treatment of asthma during service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence from VA and non-VA medical providers who have treated him for his asthma since his separation from military service, including the corresponding medical report(s) from his recent treatment with a lung specialist.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of his response, the RO must obtain updated treatment records from the New Orleans VAMC since January 2014.

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as VA or private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain these records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the Veteran must be afforded an appropriate examination to provide clarity regarding the relationship between his current asthma and his military service.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination of the Veteran, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must provide a medical opinion addressing whether the Veteran's asthma preexisted his military service.  In providing this opinion, the examiner must consider the Veteran's February 1976 enlistment examination which did not indicate that he had preexisting asthma when he entered military service.  The examiner must also consider the April 1978 and September 1978 inservice evaluations which indicate that the Veteran had a history of asthma and/or asthma attacks for four years about every other month.  If the examiner finds that the Veteran's current asthma preexisted military service, the examiner must state the specific factual evidence in the record upon which this finding was made.  

If the examiner finds that the Veteran's asthma preexisted service, the examiner must state whether his preexisting asthma increased in severity beyond the normal progression during active military service.  If the examiner finds that the Veteran's preexisting asthma increased in severity beyond the normal progress during active military service, the examiner must state the specific factual evidence in the record upon which this finding was made.  If the examiner finds that the Veteran's preexisting asthma did not increase in severity beyond the normal progress during active military service, the examiner must state the specific factual evidence, or lack thereof, in the record upon which this finding was made.  

If the examiner determines that the Veteran's asthma did not exist prior to the Veteran's military service, the examiner must provide an opinion as to whether his current asthma is related to his military service, or to any incident, complaint, or treatment therein.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file showing that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim of entitlement to service connection for asthma must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


